DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-14, Group I, in the reply filed on 7/22/2022 is acknowledged.  Claims 15-18 are withdrawn from consideration.
Information Disclosure Statement
The information disclosure statement filed 7/24/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  EP 2060660 has not been supplied and therefore not considered.  It has been placed in the application file and remaining references considered, but this reference referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 12 requires “about 10% wt % to about 5% wt%” and its unclear the scope of this requirement.  This requirement, with multiple %, appears to require about 0.10 wt% to 0.05 wt% (i.e. 10% = 0.10) and while this appears consistent with the disclosure of the ranges in the specification, a complete review of the specification appears to illustrate that the trivalent chromium compound may actually be present in an amount between 10 wt% to 0.5 wt% (see e.g. Table 2, “active %”) and therefore it is unclear the scope of this claim.  It is also unclear if this latter range has full support in the specification.  For the purposes of applying prior art the examiner will interpret this claim to encompass either interpretation.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 9 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2021157 A, hereinafter GB 157.
Claim 1:  GB 157 discloses an aqueous pretreatment composition for treating a metal surface, the composition comprising: water ; silica; a trivalent chromium compound with the formula Cr(H2PO4)3, see  Page 2, “aqueous dispersion” comprising acidic trivalent metal compound of chromium and silica particles, see Example 13F for chromium tris (dihydrogen phosphate))
Claims 2-3:  GB 157 the pretreatment composition is acidic (page 9) with a a pH of between about 1 and about 4 (page 7, third full paragraph).
Claim 4:  GB 157 discloses the hydrogen peroxide (page 9, first full paragraph)
Claim 7: GB 157 discloses the x = 2, see Example 13F for chromium tris (dihydrogen phosphate).
 Claim 8-11 and 14:  GB 157 discloses the composition consists of the claimed components, see e.g. page 3, “aqueous dispersion comprising an acidic trivalent metal compound and silica”, where the other disclosed components are optional.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 157.
Claims 1-4, 7:  While the examiner maintains the position as set forth above, the examiner notes that the prior art discloses forming an composition comprising a trivalent metal compound including chromium, in combination with water and silica and explicitly discloses the trivalent metal compound including chromium is Cr(H2PO4)3, and therefore using these materials together would have been obvious to one of ordinary skill in the art at the time of the invention.  Additionally, Example 13 discloses Cr(H2PO4)3 is a substitute for aluminum dihydrogen phosphate (see Figure 13F) and Example 1 discloses a composition with aluminum dihydrogen phosphate , silica and water and therefore taking the reference for its entire teaching it would have been obvious to have used substituted s Cr(H2PO4)3 in Example 1 a as such is taught by the reference as substitutes for each other to arrive at a predictable composition.
Claim 5:   The range of Cr(H2PO4)3 as claimed is not specifically taught by GB 157; however, initially, the amount of Cr(H2PO4)3 is within the range as claimed (Figure 13) and thus using this amount that is within the range as claimed would have been obvious.  At the very least, the concentration of the active component in this composition would be recognized as a result effective variable, directly affecting the performance of the composition and therefore determination of such would have been well within the skill of one of ordinary skill in the art at the time of the invention.

Claims 8-12 and 14:  GB 157 discloses all that is taught above.  Additionally, Example 1 discloses a composition consisting of aluminum dihydrogen phosphate , silica and water and Example 13 discloses Cr(H2PO4)3 is a substitute for aluminum dihydrogen phosphate (see Figure 13F) and therefore modifying Example 1 to provide a composition consisting of Cr(H2PO4)3 , silica and water would have been obvious as predictable.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 157 taken collectively with EP 1712524, hereafter EP 524.
GB 157 discloses all that is taught above and discloses aqueous dispersion to metal surfaces for corrosion protection ; however, fails to disclose x is 1.5.  However, EP 524 also discloses an aqueous solution of chromium phosphates for treatment of metal surfaces, including conversion coatings (0002) similar to that as taught by GB 157.  EP 524 discloses the chromium phosphate where x is selected from values that include 1.5 (abstract, see “n” value) and therefore taking the references collectively it would have been obvious to have adjusted the x value as claimed as such is taught by EP 524 as within the skill of one of ordinary skill in the art and therefore modification of such would have been obvious as predictable for aqueous dispersion of trivalent chromium for metal coatings.  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718